DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant's election with traverse of Group II (i.e., claims 28-32 and 35 directed toward an antibody-conjugate) in the reply filed on July 5, 2017, is acknowledged.  Furthermore, Applicant’s election with traverse of Species A (i.e., a single and specific antibody-conjugate as trastuzumab-HC-L196N(-vc-PABA-maytansinoid)4 with two glycosylation sites, the linker-conjugate structure depicted in Fig. 14, and maytansine as the molecule of interest) in the reply filed on July 5, 2017, is acknowledged.  Please note that when the antibody is trastuzumab with two N-linked glycosylation sites where the sites are at position 196 and 297, is free of the prior art.  Thus, the search with respect to the position of the glycosylation sites is expanded as described below. 

Status of Claims
Claims 1-17 were originally filed on April 13, 2016. 
The amendment received on April 13, 2016, canceled claims 1-17; and added new claims 18-34.  The amendment received on July 5, 2017, and added new claim 35.  The amendment received on March 19, 2018, amended claims 18-20, 32, and 35.  The amendment received on January 18, 2019, amended claim 35.  The amendment received on November 25, 2020, amended claims 18-20, and 35; and added new claims 36-41.  The amendment received on September 10, 2021, amended claims 18-20, 27, and 35.  The amendment received on June 7, 2022, amended claims 18-20 and 38; and added new claims 42-48.
Claims 18-48 are currently pending and claims 28-29, 31-32, 35-36, 38-39, and 42-48 are under consideration as claims 17-27, 33-24, and 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, and claims 30 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 5, 2017.  
Please note that as further discussed in the rejection below, although, the antibody-conjugate produced by the process of claim 18 is encompassed by claim 28, the subject matter of claim 18 is not rejected.  Rather, the limitations of claim 18 that impart structure to the claimed antibody-conjugate of claim 28 are rejected below as being recited in claim 28 as product-by-process limitations.

Priority
The present application claims status as a 371 (National Stage) of PCT/NL2014/050716 filed October 14, 2014, and claims priority under 119(a)-(d) to European Application No. 14165575.3 filed on April 23, 2014 and European Application No. 13188592.3 filed on October 14, 2013. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for European Applications Nos. 14165575.3 and 13188592.3, which papers have been placed of record in the file.  Please note that the European applications are in English and therefore no further action is necessary.

Claim Interpretation
Please note that the Examiner is interpreting the scope of claim 28 where the antibody-conjugate is obtained by the process recited in claim 18.  An antibody-conjugate made by a certain process constitutes a product-by-process.  Regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  Therefore, the process steps recited in amended claim 18 do not aid in the patentability of the antibody-conjugate of claim 28.  All that a prior art reference needs to show is the product of the process, i.e., an antibody-conjugate wherein the antibody comprises at least two N-linked glycosylation sites where each site has a proximal N-linked GlcNAc residue and a monosaccharide derivative Su(A)x, and the antibody-conjugate comprises a linker-conjugate comprising a functional group B and one or more molecules of interest.  Thus, it is not necessary for a reference to teach that the specific process steps in order to achieve the structure of the antibody-conjugate.  It is sufficient for a reference to teach the claimed antibody-conjugate structure.

Response to Arguments
Applicant’s arguments, see Response, filed 6/7/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 28-29 and 31-32 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn. 

Applicant’s arguments, see Response, filed 6/7/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 38 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn. 

Applicant’s arguments, see Response, filed 6/7/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claim 28-29, 31-32, 35-36 and 38-39 as being unpatentable over Alley et al., Curr. Opin. Chem. Biol. 14:529-537 (2010) (cited in the IDS received on 4/13/16) in view of Qu et al., J. Immunological Meth. 213:131-144 (1998) (cited in the IDS received on 4/13/16), and Wang et al. WIPO Publication No. 2007/133855 A2 published on November 22, 2007 (cited in the IDS received on 4/13/16), alone or as evidenced by Lin et al., Proc. Natl. Acad. Sci. USA 112:10611-10616 (2015) (cited in the IDS received on 11/29/19) has been withdrawn. 

New Objections
Claim Objections
Claim 31 is objected to because of the following informalities:  claim 31 recites, “wherein the molecule of interest is selected from the group of consisting of a reporter molecule,…, an azide or a (hetero)cycloalkynyl moiety.”  It is respectfully requested that claim 31 recites, “wherein the molecule of interest is selected from the group of consisting of a reporter molecule,…, an azide and a (hetero)cycloalkynyl moiety.” See MPEP § 2173.05(h).  Appropriate correction is required.

New Rejections Not Necessitated By Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
In the instant case, claims 46-47 were added (cf. amendment filed 6/7/2022) to further limit the claimed antibody where the antibody targets HER2-positive breast cancer cells.  Applicants stated in their remarks that “support for the new and amended claim language may be found throughout the application, for example, at page 5, lines 30-31; page 12, lines 21-22; page 9, line 32 – page 10, line 7; and page 80, lines 19-22 and 24.” Further, Applicants stated that “[n]o new matter is added…” (See pg. 9 of the Remarks filed on 6/7/2022).  However, the support provided by Applicants does not support that the subject matter of claims 46-47 was previously presented as the instant specification refers either a broad genus of “antibodies specifically binding cancer antigen” or to a single species of antibody that targets HER2-positive breast cancer cells (i.e., trastuzumab), and not the subgenus of antibody that targets HER2-positive breast cancer cells. 
Lack of Ipsis Verbis Support
The specification is void of support that would clearly support the newly added claims. The specification does not teach the specifically claimed subgenus of antibody that targets HER2-positive breast cancer cells. Examination of the instant specification shows that the envisioned antibody of the claimed antibody conjugate encompasses either a broad genus of antibodies that specifically binding cancer antigen, or a range of specific antibodies such as trastuzumab, abciximab, rituximab, belimumab, antibody fragments, etc. (See instant specification, pg. 22, lines 4-22).  The instant specification also teaches method for treating HER2-positive breast cancer by administering an antibody-drug conjugate and where the molecule of interest is an active substance for use in the treatment of HER2-positive breast cancer (See instant specification, pg. 83, lines 18-26).  As such, the instant specification expressly teaches that the antibody is broadly any antibody that targets any cancer antigen or a specific antibody such as trastuzumab.  However, positive recitation of a broad genus or a specific species without any reference to the claimed subgenus does not provide support in claiming an antibody that targets HER2-positive breast cancer cells.  Pursuant to MPEP 2163.03(V), [a]n original claim may lack written description support when . . . (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).  Additionally, for example, in In re Ruschig, 379 F.2d 990, 154 USPQ 118 (CCPA 1967), the Court rejected a claim species that fell within a large genus. The Court analogized the genus of the compounds to a forest and the species to a tree. The Court stated “[i]t is an old custom in the woods to mark trails by making blaze marks on the trees. It is no help in finding a trail… to be confronted simply by a large number of unmarked trees. Appellants are pointing to trees. We are looking for blaze marks which single out particular trees. We see none.” Ruschig, 154 USPQ at 122. Similarly, in Fujikawa v. Wattanasin, 93 F.3d 1559, 39 USPQ2d 1895, the Federal Circuit declined to find support for a subgenus based on the discloser of a genus because the application did not contain "blazemarks" to support the subgenus. In justification for denying support, the Court stated that “just because a moiety is listed as one possible choice for one position does not mean there is ipsis verbis support for every species or sub-genus that chooses that moiety.” Fujikawa, 39 USPQ2d at 1905. Therefore, the claimed antibody targeting HER2-positive breast cancer cells is not expressly described. 

Lack of Inherent Support
 	“While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”  MPEP 2105 states that “[a] lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonable lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). In the instant case, as set forth above, the disclosure describes either the broad genus of any antibody that targets any cancer antigen or the a single antibody species that targets HER2-positive breast cancer cells, i.e., trastuzumab.  However, the instantly claimed subgenus encompassing an antibody targeting HER-2 positive breast cancer cells has not been adequately supported.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 28-29, 31-32, 35-36, 38-39, and 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew et al. US Publication No. 2007/0190597 A1 published on August 16, 2007 (cited in the IDS received on 11/29/19), in view of Qu et al., J. Immunological Meth. 213:131-144 (1998) (cited in the IDS received on 4/13/16), alone or as evidenced by Early Breast Cancer Trialists’ Collaborative group (EBCTCG), Lancet Oncol. 22:1139-1150 (2021), Surapaneni et al., Intl. Scholarly Res. Network Pharmacol. 2012:15 pages (2012), and Mestrovic, “What is Paclitaxel,” News-Medical.net, available online at www.news-medical.net/health/What-is-Paclitaxel.aspx#:~:text=Paclitaxel%20is%20a%20hydrophobic%20mitotic,diterpenes%20derived%20from%20yew%20trees, 10 pages (2021). 
Please note that although the antibody-conjugate produced by the process steps of claim 18 are encompassed by claim 28, only the limitations recited in claim 18 that impart structure to the antibody-conjugate of claim 28 are rejected as being considered as product-by-process limitations encompassed by claim 28.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 28 and 35, with respect to an antibody-conjugate as recited in claims 28 and 35:
Agnew et al. teaches methods of remodeling and labeling proteins and antibodies such as IgG at novel oligosaccharide linkages, methods of humanizing antibodies by modifying glycosylation, as well as to antibodies or proteins linked to modified oligosaccharides (See Agnew specification, paragraph [0007], [0017]).  Agnew et al. teaches that the glycomodified protein or antibody is produced by cleaving an oligosaccharide present on a first protein or antibody at a GlcNAc-GlcNAc linkage to obtain a protein or antibody comprising a GlcNAc residue (i.e., a single GlcNAc residue) where such cleavage is performed using endoglycosidase H or M (See Agnew specification, paragraph [0013], [0019], [0102], [0104]).   thereby constituting where the single remaining GlcNAc is the proximal N-linked GlcNAc as recited in instant claims 28 and 35.  Then a modified sugar such as an azide-modified sugar is attached comprising a chemical handle (i.e., a functional group) to the proximal GlcNAc on a first protein or antibody (See Agnew specification, paragraph [0013]-[0014], [0070], [0103]).  The protein or antibody is then mixed with a reporter molecule, carrier molecule, or solid support (i.e., molecules of interest as claimed in claims 28 and 35) capable of reacting with the chemical handle where the reporter molecule, carrier molecule, or solid support attaches to the protein at the chemical handle thereby forming a glycomodified protein or antibody (See Agnew specification, paragraph [0013]-[0016], [0103]).  More specifically, the reporter molecule, carrier molecule or solid support is attached to the GlcNAc using a mutant galactosyl transferase such as a Y289L mutant (See Agnew specification, paragraph [0020], [0105]).  The modified sugar can be an azide-modified sugar such as UDP-GalNAz and the reporter molecule, carrier molecule or solid support is labeled with an alkyne or activated alkyne (See Agnew specification, paragraph [0021], [0103], [0105], [0109]) thereby constituting a linker-molecule of interest with a functional group B as recited in instant claims 28 and 35.  As such, an azide-containing galactose substrate (UDP-GalNAz) can be synthesized for transfer to the GlcNAc site by the mutant galactosyl transferase (See Agnew specification, paragraph [0105]). 
Additionally, Agnew et al. teaches a method of producing a glycomodified antibody comprising at least one monosaccharide or oligosaccharide by (1) contacting an antibody with Endo-M or Endo-A and a donor comprising the monosaccharide or oligosaccharide to form a contacted solution wherein the antibody comprises an acceptor such as GlcNAc, (2) incubating the contacted solution for a sufficient amount of time for a covalent bond to form between the acceptor and the monosaccharide or oligosaccharide, and (3) obtaining the glycomodified antibody (See Agnew specification, paragraph [0111]-[0114], [0126]-[0131], [0198]-[0226]).  The monosaccharide or oligosaccharide comprise a chemical handle such as an alkynyl or azido functionality (See Agnew specification, paragraph [0117]).  The monosaccharide or oligosaccharide can also comprise a reporter molecule such as a fluorescent dye, enzyme, or radiolabel, a carrier molecule, a peptide, protein, or a nucleic acid (See Agnew specification, paragraph [0118]- [0119]).  Thus, when considering the teachings of Agnew et al. as a whole, Agnew et al. teaches a method of producing a glycomodified antibody by cleaving a GlcNAc-GlcNAc linkage to obtain an antibody comprising a GlcNAc residue (i.e., a single proximal GlcNAc residue) where such cleavage is performed using endoglycosidase H, M, or A; incubating the antibody with a donor monosaccharide functionalized with an azido group such as UDP-GalNAz where the GalNAz conjugates to the proximal GlcNAc of the antibody; and reacting the azido group of the GalNAz with an alkyne conjugated to a molecule of interest such as a reporter molecule or carrier molecule in a azide/alkyne cycloaddition reaction in order to obtain an antibody-conjugate as recited in instant claims 28 and 35.  Therefore, the teachings of Agnew et al. suggest where Su is GalNAc, functional group A is an azido group, x is 1, functional group B is an alkyne or activated alkyne where functional group B reacts with functional group A to link the molecule of interest to the proximal GlcNAc via the GalNAc via a linker as recited in claim 28, and constituting where Su is GalNAc that is connected to 1 connecting group, which is the reaction product of an azido group and an alkynyl group, and conjugates the antibody to a molecule of interest via a linker as recited in claim 35.  

For claims 28-29, 35-36, and 43, with respect to where an IgG antibody comprises at least two N-linked glycosylation sites on the combination of a single heavy chain and a single light chain as recited in claims 28-29 and 35-36; and with respect to where the conjugate has a drug to antibody ratio (DAR) of about 4 as recited in instant claim 43:
As discussed supra for claims 28 and 35, Agnew et al. teaches that the antibody to be glycomodified is a IgG antibody (See Agnew specification, paragraph [0017], [0102]).  Agnew et al. also teaches that oligosaccharides are attached to asparagine residues on IgG antibodies by N-acetylglucosamine disaccharide linkages (GlcNAc-GlcNAc) (See Agnew specification, paragraph [0102]).  In general, each IgG has two sites near the neck of the IgG where oligosaccharides are attached by GlcNAc-GlcNAc linkages (See Agnew specification, paragraph [0102], [0104]).  Furthermore, Agnew et al. teaches that by labeling antibodies at glycan residues in the Fc portion of the antibody, instead of the traditional labeling of cysteine or lysine residues in the binding region of the antibody, possible disruption of epitope binding is avoided (See Agnew specification, paragraph [0010]).  Plus, given that the number of locations in the Fc domain of an antibody is generally known thereby correlating to known locations for glycan residue labeling, it allows for quantitative labeling and detection of the antibodies (See Agnew specification, paragraph [0010]).  Although Agnew et al. does not expressly teach the DAR of the antibody conjugates, an ordinary skilled artisan would expect that the DAR taught by Agnew is about 2 given that Agnew et al. teaches that there are generally two sites where oligosaccharides are attached (i.e., one site on each chain of the antibody).  
However, Agnew et al. does not teach that the antibody is modified to add a N-glycosylation site within the Fc domain, which would correlate to a DAR of about 4 (i.e., two sites on each chain of the antibody). 
With respect to where a second N-linked glycosylation site is added to trastuzumab located at position 164 where glycine is substituted to serine, i.e., G164S, thereby resulting in two N-linked glycosylation sites on the combination of a single heavy chain and a single light chain, Qu et  al. designed Asn-linked oligosaccharide moieties in order to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates (See Qu article, abstract).  One of these Asn-linked oligosaccharide moieties included a substitution at position 164 where serine was substituted for glycine, HCN1 (See Qu article, pg. 135, col. 2, 1st paragraph).  Moreover, as will be further articulated below, an ordinary skilled artisan would expect that if the antibody is modified to add a N-glycosylation site at position 164, the DAR of the modified antibody would be about 4 (i.e., each chain has two N-glycosylation sites instead of one).  Therefore, the teachings of Qu provide a motivation to add an N-linked glycosylation site to an antibody by substituting the residue at position 164, which would likely result in a DAR of about 4 as recited in instant claims 28-29, 35-36, and 43.

For claim 28, with respect to where the antibody-conjugate is prepared by the process recited in claim 18:
regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  Therefore, the process steps recited in amended claim 18 do not aid in the patentability of the antibody-conjugate of claim 28.  All that a combination of references need to show is the product of the process, i.e., an antibody-conjugate wherein the antibody comprises at least two N-linked glycosylation sites where each site has a proximal N-linked GlcNAc residue and a monosaccharide derivative Su(A)x, and the antibody-conjugate comprises a linker-conjugate comprising a functional group B and one or more molecules of interest.  Thus, it is not necessary for a combination of references to teach that the specific process steps in order to achieve the structure of the antibody-conjugate.  It is sufficient for a combination of references to teach the claimed antibody-conjugate structure.

For claims 31, 38, and 42-45, with respect to where the molecule of interest is a reporter molecule, oligonucleotide, protein, peptide, enzyme, or an active substance as recited in instant claims 31 and 38; with respect to where the molecule of interest is a lipophilic toxin as recited in instant claim 42; with respect to where the molecule of interest is a hydrophobic toxin as recited in instant claim 43; and with respect to where the molecule of interest is a taxane or doxorubicin as recited in instant claims 44-45:
As discussed supra for claims 28 and 35, the molecule of interest can be a reporter molecule such as a fluorescent dye, enzyme, or radiolabel, or a carrier molecule such as therapeutic agents, drugs DNA, proteins, or peptides (See Agnew specification, paragraph [0013]-[0016], [0026], [0069], [0172]-[0173]) thereby satisfying the claim limitations as recited in instant claims 31 and 38.  Agnew et al. also teaches that a therapeutic moiety can be a cytotoxin such as taxol (i.e., a taxane) or doxorubicin (See Agnew specification, paragraph [0150]).  As evidenced by Surpaneni et al., taxol (i.e., paclitaxel) is a highly lipophilic antineoplastic agent (See Surpaneni article, abstract; pg. 1, col. 1, 1st paragraph to col. 2, last paragraph).  Moreover, as evidenced by Mestrovic, paclitaxel is a hydrophobic mitotic inhibitor with a powerful anti-cancer effect (See Mestrovic article, pg. 3, last paragraph).  As such, the teachings of Agnew et al. satisfy the claim limitations with respect to where the molecule of interest is a lipophilic toxin as recited in instant claim 42, a hydrophobic toxin as recited in instant claim 43, and a taxane as recited in instant claims 44-45.

For claims 32 and 39, with respect to a medicament comprising an antibody-conjugate of claim 28 or 35 and a pharmaceutically acceptable excipient:
Agnew et al. teaches that the glycomodified antibody is purified and then combined with an excipient, diluent, or pharmaceutically acceptable salt administered to a patient in need thereof (See Agnew specification, paragraph [0120]).  The glycomodified antibody is a therapeutic antibody (See Agnew specification, paragraph [0121]) thereby constituting where the antibody-conjugate combined with an excipient, diluent, or pharmaceutically acceptable salt constitutes a medicament. Thus, the teachings of Agnew et al. satisfy the claim limitation as recited in instant claims 32 and 39. 

For claims 46-48, with respect to where the antibody targets HER2-positive breast cancer cells as recited in instant claims 46-47; and with respect to where the antibody is trastuzumab as recited in instant claim 48:
Agnew et al. teaches that the glycomodified antibody is a therapeutic antibody such as trastuzumab glycomodified antibody is a therapeutic antibody (See Agnew specification, paragraph [0121]).  As evidenced by the EBCTCG article, trastuzumab is a humanized IgG1 monoclonal antibody that targets the extracellular domain of the HER2 protein, and improves progression-free survival and overall survival when administered in combination with chemotherapy in HER2-poitive metastatic breast cancer and early-stage HER2-positive breast cancer (See EBCTCG article, pg. 1139, col. 1, 1st paragraph).  Thus, the teachings of Agnew et al. teach where the antibody targets HER2-positive breast cancer cells.  Therefore, the teachings of Agnew et al. satisfy the claim limitations as recited in instant claims 46-48.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP §2141.012)
Agnew et al. does not expressly teach an antibody-conjugate wherein the antibody is an IgG antibody comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain as recited in claims 28-29 and 35-36; and where the conjugate has a DAR of about 4 as recited in instant claim 43.  However, the teachings Qu et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Agnew et al. does not expressly teach where the IgG antibody of the antibody-conjugate comprises a proximal N-linked GlcNAc that is derivatized with Su(A)x where Su is GalNAc, A is an azido group and x is 1 as recited in claim 28 or where the IgG antibody of the antibody-conjugate comprises a proximal N-linked GlcNAc-Su substituent wherein Su is connected to x connecting groups which are conjugated to a molecule of interest D via linker L wherein Su is a GalNAc, x is 1, and the connecting group is the reaction product of an azido group and an alkynyl group as recited in instant claim 35.  However, the teachings of Agnew et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Agnew et al. does not expressly teach 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to an antibody-conjugate wherein the antibody is an IgG antibody comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain as recited in claims 28-29, and 35-36; and where the conjugate has a DAR of about 4 as recited in instant claim 43, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Agnew et al. and utilize an antibody-conjugate where the antibody is an IgG antibody comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain where the addition of a N-linked glycosylation site would result in a DAR of about 4 instead of about 2 in order to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates.  An ordinary skilled artisan would have been motivated to follow Agnew’s teachings as modified by Qu et al., because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies, to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates, and to increase the conjugation sites from 2 to 4 thereby increasing the DAR from about 2 to about 4,, and therefore, utilizing the suggestion of Qu et al. to yield predictable results (i.e., utilizing an antibody-conjugate where the antibody is an IgG antibody comprising at least two N-linked glycosylation sites, one at the naturally occurring asparagine residue at position 297 and another resulting from the substitution at position 164, on the combination of a single heavy chain and single light chain thereby resulting in 4 N-linked glycosylation sites, and thus, 4 conjugation locations on the antibody correlating to about 4 molecules of interest being bound to the antibody) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to utilize an antibody-conjugate where the antibody is an IgG antibody comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain wherein one site is located at the naturally occurring asparagine residue at position 297 and the other site results from the substitution of the glycine residue at position 164 to serine thereby resulting in 4 N-linked glycosylation sites and correlating to about 4 molecules of interest being bound to the antibody (i.e., DAR of about 4) because substituting the glycine residue at position 164 to serine constitutes some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where the IgG antibody of the antibody-conjugate comprises a proximal N-linked GlcNAc that is derivatized with Su(A)x where Su is GalNAc, A is an azido group and x is 1 as recited in claim 28 or where the IgG antibody of the antibody-conjugate comprises a proximal N-linked GlcNAc-Su substituent wherein Su is connected to x connecting groups which are conjugated to a molecule of interest D via linker L wherein Su is a GalNAc, x is 1, and the connecting group is the reaction product of an azido group and an alkynyl group as recited in instant claim 35, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to follow the teachings of Agnew et al. and produce an antibody-conjugate wherein the IgG antibody comprises a proximal N-linked GlcNAc-Su(A)x substituent where Su is a monosaccharide such as GalNAc, functional group A or the connecting group is the reaction product of an azido group and an alkynyl group, and x is 1 thereby resulting in an antibody-conjugate that avoids the possible disruption of epitope binding and allows for quantitative labeling and detection of antibodies.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because producing an antibody-conjugate where a molecule of interest such as a reporter molecule or carrier molecule is conjugated to the antibody via a proximal GlcNAc residue was known to be achieved by cleaving the GlcNAc-GlcNAc linkage in the Fc domain of the antibody by using endoglycosidase H, M, or A thereby resulting in a proximal GlcNAc residue, mixing/incubating the antibody with a donor monosaccharide functionalized with an azido group such as UDP-GalNAz where the GalNAz conjugates to the proximal GlcNAc of the antibody, and reacting the azido group of the GalNAz with an alkyne conjugated to a molecule of interest such as a reporter molecule or carrier molecule in a azide/alkyne cycloaddition reaction in order to obtain an antibody-conjugate as taught by Agnew et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the antibody-conjugate of Agnew et al. was produced utilizing endoglycosidase H, M, or A and mutant galactosyl transferase such as a Y289L mutant, and therefore, producing the antibody-conjugate wherein the IgG antibody comprises a proximal N-linked GlcNAc-Su(A)x substituent where Su is a monosaccharide such as GalNAc, functional group A or the connecting group is the reaction product of an azido group and an alkynyl group, and x is 1 would support the avoidance of the possible disruption of epitope binding and allowance for quantitative labeling and detection of antibodies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments with respect to claims 28-29, 31-32, 35-36, 38-39, and 42-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 28-29, 31-32, 35-36, 38-39, and 42-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 20, 24, 26-36, and 38-43 of copending Application No. 17/749,953 (Van Delft et al. (V), not yet published) in view of Qu et al., J. Immunological Meth. 213:131-144 (1998) (cited in the IDS received on 4/13/16).
Van Delft et al. (V) claims: an antibody-conjugate comprising an antibody AB connected to a target molecule D via a linker L, obtainable by:

    PNG
    media_image1.png
    578
    579
    media_image1.png
    Greyscale

(Van Delft claim 1).  As such, the antibody-conjugate claimed by the presently claimed invention encompasses the antibody-conjugate claimed by Van Delft et al. (V) where the antibody targets HER-2 expressing tumors and the molecule of interest includes taxanes, doxorubicin, and maytansinoids.  Van Delft et al. (V) also claims where the antibody is trastuzumab (See claims 2 and 4).  Van Delft et al. (V) claims specific antibody-conjugates including:

    PNG
    media_image2.png
    85
    478
    media_image2.png
    Greyscale

(See claim 5).  Van Delft et al. (V) claims uses of the antibody conjugates (See claims 6-19).  
However, the ‘953 claimed invention does not claim where the antibody comprises a mutant N-linked glycosylation site as compared to its wild-type counterpart and where the DAR is about 4.  Please see discussion of Qu above along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a mutant N-linked glycosylation site in addition to the naturally occurring N-linked glycosylation site thereby resulting in 4 N-linked glycosylation sites because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates. 
Therefore, the ‘953 claimed invention is not patently distinct from the instantly claimed invention.

Claims 28-29, 31-32, 35-36, 38-39, and 42-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 20, 24, 26-36, and 38-43 of U.S. Patent No. 11,338,043 B2 (Van Berkel et al., not yet published) in view of Qu et al., J. Immunological Meth. 213:131-144 (1998) (cited in the IDS received on 4/13/16).
Van Berkel et al. claims:

    PNG
    media_image3.png
    251
    639
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    165
    636
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    218
    654
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    451
    476
    media_image6.png
    Greyscale

(See claim 1).  As such, the antibody-conjugate claimed by the presently claimed invention encompasses the antibody-conjugate claimed by Van Berkel et al. where the antibody targets HER-2 expressing tumors and is trastuuzumab and the molecule of interest a maytansinoid.  
However, the ‘043 claimed invention does not claim where the antibody comprises a mutant N-linked glycosylation site as compared to its wild-type counterpart and where the DAR is about 4.  Please see discussion of Qu above along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a mutant N-linked glycosylation site in addition to the naturally occurring N-linked glycosylation site thereby resulting in 4 N-linked glycosylation sites because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates. 
Therefore, the ‘043 claimed invention is not patently distinct from the instantly claimed invention.

Modified/Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 28-29, 31-32, 35-36, 38-39, and 42-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 20, 24, 26-36, and 38-43 of copending Application No. 15/029,198 (Van Delft et al. (I) U.S. Publication No. 2016/0257764 A1) (cited in the IDS received on 11/29/19).  Although the claims at issue are not identical, they are not patentably distinct from each other because Van Delft et al. (I) claims:
16. (Previously Presented) A process for the preparation of a modified antibody, comprising: attaching a monosaccharide derivative Su(A)x to a proximal N-linked GlcNAc-residue, in the presence of a catalyst selected from the group consisting of beta(1,4)-galactosyltransferases, beta(1, 3 )-N-galactosyl transferases, beta(1,4)-galactosyltransferases comprising a mutant catalytic domain and beta(l,3)-N-galactosyltransferases comprising a mutant catalytic domain; wherein Su(A)x is defined as a monosaccharide derivative Su comprising x functional groups A wherein x is 1, 2, 3 or 4 and wherein A is selected from the group consisting of an azido group; 

the proximal N-linked GlcNAc-residue is attached to the N-linked glycosylation site of an IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain,
the N-linked glycosylation site is a mutant N-linked glycosylation site as compared to its wild type counterpart; and
the proximal N-linked GlcNAc-residue is optionally fucosylated.
20. (Previously Presented) An IgG antibody according to the formula (140):

    PNG
    media_image7.png
    95
    397
    media_image7.png
    Greyscale

wherein: Ab represents the IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain, wherein the N-linked glycosylation site is a mutant N-linked glycosylation site as compared to its wild type counterpart, wherein a proximal N-linked GlcNAc-Su(A)x-substituent is attached to the antibody, wherein Su(A)x is defined as a monosaccharide derivative Su comprising x functional groups A wherein x is 1, 2, 3 or 4 and wherein A is an azido group and b is 0 or 1.
24. (Previously Presented) A process for the preparation of an antibody-conjugate, comprising: reacting a modified antibody according to claim 20 with a linker-conjugate comprising a functional group B and one or more molecules of interest, wherein the functional group B is capable of reacting with a functional group A on a glycan of the modified glycoprotein, and wherein functional group A is as defined in claim 16.
26. (Previously Presented) An antibody-conjugate obtainable by the process according to claim 24.
30. (Previously Presented) A medicament comprising an antibody-conjugate according to claim 26 and a pharmaceutically acceptable carrier.
As such, the antibody-conjugate claimed by the presently claimed invention encompasses the antibody-conjugate claimed by Van Delft et al. (I).  Van Delft et al. (I) claims where the molecule of interest is a lipophilic toxin (See claim 38), where the molecule of interest is a cytotoxin such as doxorubicin, taxanes, and maytansines (See claims 39-40), and where the antibody targets HER2-positive breast cancer cells (See claims 41-42) such as trastuzumab (See claim 43).  Moreover, although the presently claimed antibody-conjugate includes at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain, it is noted that the location of the addition N-linked glycosylation site is not specified, and thus, since the IgG antibody claimed by Van Delft et al. (I) "comprises" one N-linked glycosylation site, additional N-linked glycosylation sites are encompassed.  By utilizing the transitional word, "comprising", allows for additional components to the claimed IgG antibody thereby encompassing the IgG antibody comprising at least two glycosylation sites.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 28-29, 31-32, 35-36, 38-39, and 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,745,488 B2 (Van Delft et al. (II)) (cited in the IDS received on 11/29/19) (previously provisionally rejected as U.S. Publication No. 2015/0258210 A1) in view of Qu et al., J. Immunological Meth. 213:131-144 (1998) (cited in the IDS received on 4/13/16), and Agnew et al. US Publication No. 2007/0190597 A1 published on August 16, 2007 (cited in the IDS received on 11/29/19), in view of Qu et al., J. Immunological Meth. 213:131-144 (1998) (cited in the IDS received on 4/13/16), alone or as evidenced by Early Breast Cancer Trialists’ Collaborative group (EBCTCG), Lancet Oncol. 22:1139-1150 (2021), Surapaneni et al., Intl. Scholarly Res. Network Pharmacol. 2012:15 pages (2012), and Mestrovic, “What is Paclitaxel,” News-Medical.net, available online at www.news-medical.net/health/What-is-Paclitaxel.aspx#:~:text=Paclitaxel%20is%20a%20hydrophobic%20mitotic,diterpenes%20derived%20from%20yew%20trees, 10 pages (2021).  
U.S. Patent No. 10,745,488 B2: Van Delft et al. (II) claims an antibody-conjugate prepared by a process that is similar to the instantly claimed process where the antibody is modified by Su(A)x wherein A can be an azido group and x is 1 or 2 and the modified antibody is reacting with a linker-conjugate comprising an alkynyl group (See claims 1-2, 13, and 26-27).  Moreover, Van Delft et al. (II) claims where the structure of the linker-conjugate is encompassed by the structure of instant formula (157) (See claims 3-12, 14-25, and 28-35).  Van Delft et al. (II) claims where the molecule of interest is an active substance and a reporter molecule (See claim 18).  The instant claims are directed to an antibody-conjugate that is prepared by a process resulting in a species of antibody-conjugates containing an azido-cycloalkyne linkage.  
However, the ‘808 claimed invention does not claim where the antibody comprises a mutant N-linked glycosylation site as compared to its wild-type counterpart and where the DAR is about 4.  Please see discussion of Qu above along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a mutant N-linked glycosylation site in addition to the naturally occurring N-linked glycosylation site thereby resulting in 4 N-linked glycosylation sites because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates. 
Additionally, the ‘808 claimed invention does not specifically claim the type of active substance or reporter molecule or the type of antibody.  Please see discussion of Agnew et al., ECBTCG article, Surapaneni et al., and Mestrovic above.  An ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize trastuzumab as the antibody and to substitute paclitaxel as the active substance because conjugating paclitaxel to an antibody was known to be useful to treat cancer.  
 Therefore, the ‘808 claimed invention is not patently distinct from the instantly claimed invention.

Claims 28-29, 31-32, 35-36, 38-39, and 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,504,758 B2 (Van Delft et al (III)) in view of Qu et al., J. Immunological Meth. 213:131-144 (1998) (cited in the IDS received on 4/13/16), and Agnew et al. US Publication No. 2007/0190597 A1 published on August 16, 2007 (cited in the IDS received on 11/29/19), in view of Qu et al., J. Immunological Meth. 213:131-144 (1998) (cited in the IDS received on 4/13/16), alone or as evidenced by Early Breast Cancer Trialists’ Collaborative group (EBCTCG), Lancet Oncol. 22:1139-1150 (2021), Surapaneni et al., Intl. Scholarly Res. Network Pharmacol. 2012:15 pages (2012), and Mestrovic, “What is Paclitaxel,” News-Medical.net, available online at www.news-medical.net/health/What-is-Paclitaxel.aspx#:~:text=Paclitaxel%20is%20a%20hydrophobic%20mitotic,diterpenes%20derived%20from%20yew%20trees, 10 pages (2021).
U.S. Patent No. 9,504,758 B2: Van Delft et al. (III) claims an antibody-conjugate according to formula (21) that is prepared by a process that is similar to the instantly claimed process where the antibody is modified by Su(A)x wherein A can be an azido group and x is 1 or 2 (See claims 1-20).  Notably, Van Delft et al. (III)’s antibody-conjugate of formula (21) is encompassed by instantly claimed formula (156) (note: instant R1 is linked together to form an annelated cycloalkyl group and Z is CH2 and is 4 (i.e., to form a cyclooctanyl group). 
However, the ‘758 claimed invention does not claim where the antibody comprises a mutant N-linked glycosylation site as compared to its wild-type counterpart.  Please see discussion of Qu above along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a mutant N-linked glycosylation site in addition to the naturally occurring N-linked glycosylation site because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates.  
Additionally, the ‘758 claimed invention does not specifically claim the type of active substance or reporter molecule or the type of antibody.  Please see discussion of Agnew et al., ECBTCG article, Surapaneni et al., and Mestrovic above.  An ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize trastuzumab as the antibody and to substitute paclitaxel as the active substance because conjugating paclitaxel to an antibody was known to be useful to treat cancer.  
Therefore, the ‘758 claimed invention is not patently distinct from the instantly claimed invention.

Claims 28-29, 31-32, 35-36, 38-39, and 42-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61-80 of copending Application No. 16/921,528 (Van Delft et al. (IV) U.S. Publication No. 2021/0163623 A1) in view of Qu et al., J. Immunological Meth. 213:131-144 (1998).  
Van Delft et al. (IV) claims: an antibody-conjugate of Formula (20) or (20b) (See claim 61) where the antibody is modified similar to that of instant formula (156) or (157).  Van Delft et al. (IV) also claims antibody-conjugates having structures that are species of Formula (20) or (20b) (See claims 62-70) thereby overlapping with the structure of the instantly claimed antibody-conjugates.  Moreover, Van Delft et al. (IV) claims where the antibody specifically binds to a cancer antigen (See claim 75), where the molecule of interest (D) is selected from the group consisting of an active substance and a reporter molecule (See claim 76) where D is a cytotoxin (See claim 77).  Van Delft et al. (IV) also claims that the antibody-conjugate is obtainable by a process (See claims 79-80).  
However, the ‘528 claimed invention does not claim where the antibody comprises a mutant N-linked glycosylation site as compared to its wild-type counterpart.  Please see discussion of Qu below along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a mutant N-linked glycosylation site instead of the naturally occurring N-linked glycosylation site because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates.
Additionally, the ‘528 claimed invention does not specifically claim the type of active substance or reporter molecule or the type of antibody.  Please see discussion of Agnew et al., ECBTCG article, Surapaneni et al., and Mestrovic above.  An ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize trastuzumab as the antibody and substitute paclitaxel as the active substance because conjugating paclitaxel to an antibody was known to be useful to treat cancer.  Therefore, the ‘528 claimed invention is not patently distinct from the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejection be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable (See Applicants Response received on 6/7/22, pg. 13-14).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejections in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable in acknowledged.  As such, the double-patenting rejections are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654